Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2490
                         Lower Tribunal No. 80-9587D
                             ________________


                         Samuel Lee Lightsey, Jr.,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Maria Elena Verde, Judge.

      Samuel Lee Lightsey, Jr., in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, SALTER, and LOGUE, JJ.

      ROTHENBERG, J.

      Samuel Lee Lightsey, Jr. (“Lightsey”) appeals the trial court’s order denying
his motion for postconviction relief filed pursuant to Florida Rule of Criminal

Procedure 3.800(a). We affirm.

      In 1981, Lightsey was tried, convicted, and sentenced to three consecutive

non-mandatory life sentences for three counts of second degree murder. When he

committed these offenses in 1980, he was a juvenile. Lightsey contends that based

on the United States Supreme Court’s decisions in Graham v. Florida, 130 S. Ct.

2011 (2010), and Miller v. Alabama, 132 S. Ct. 2455 (2012), and the Florida

Supreme Court’s opinion in Horsley v. State, 160 So. 3d 393 (2015), his life

sentences are illegal and he is entitled to a new sentencing hearing. For the reasons

that follow, we disagree, but because this issue is currently before the Florida

Supreme Court in Landrum v. State, 163 So. 3d 1261 (Fla. 2d DCA 2015), review

granted, 2015 WL 3937380 (Fla. June 18, 2015), we join the following certified

question issued by the Second District Court of Appeal in Landrum:

      BECAUSE THERE IS NO PAROLE FROM A LIFE SENTENCE IN
      FLORIDA, DOES MILLER V. ALABAMA, ____ U.S. ____, 132 S. Ct.
      2455, 183 L. Ed.2d 407 (2012), REQUIRE THE APPLICATION OF
      THE PROCEDURES OUTLINED IN SECTIONS 775.082,
      921.1401, and 921.1402, FLORIDA STATUTES (2014), TO
      JUVENILES CONVICTED OF SECOND-DEGREE MURDER
      AND SENTENCED TO A NON-MANDATORY SENTENCE OF
      LIFE IN PRISON BEFORE THE EFFECTIVE DATE OF CHAPTER
      2014-220, LAWS OF FLORIDA?

      In Graham, the United States Supreme Court concluded that the Eighth

Amendment to the U.S. Constitution prohibits a sentence of life imprisonment



                                         2
without parole for juveniles who commit nonhomicide offenses. Graham, 130 S.

Ct. at 2011. Two years later, the United States Supreme Court held in Miller that a

mandatory life sentence without the possibility of parole for a juvenile offender

who commits a homicide offense also violates the Eighth Amendment. The Miller

court held that although a trial court may sentence a juvenile offender who

commits a homicide offense to a sentence of life imprisonment, such a sentence

should be reserved for the “rare” juvenile offender “whose crime reflects

irreparable corruption.” Miller, 132 S. Ct. at 2469 (internal quotation omitted).

Thus, juvenile offenders are entitled to individualized consideration of the

attendant circumstances associated with their youth. Id. “A judge or jury must

have the opportunity to consider mitigating circumstances before imposing the

harshest possible penalty for juveniles.” Id. at 2475.

      In 2014, the Florida Legislature enacted legislation in order to bring Florida

in compliance with Graham and Miller.           See Ch. 2014-220, Laws of Fla.

However, the legislation was written to run prospectively, with an effective date of

July 1, 2014.    Because the legislation did not remedy the pre-July 1, 2014

unconstitutional sentences, the Florida Supreme Court ordered the application of

Chapter 2014-220, Laws of Florida, “to all juvenile offenders whose sentences are

unconstitutional in light of Miller.” Horsley, 160 So. 3d at 405-06.

      Lightsey’s 1981 sentence is not unconstitutional under Graham or Miller,



                                          3
and it is not in conflict with Chapter 2014-220 or Horsley. Lightsey was sentenced

for three homicide offenses to three consecutive non-mandatory life sentences.

Because the jury convicted Lightsey of second degree murders, the trial court did

not impose mandatory life sentences without the possibility of parole as it would

have been required to impose in 1981 if Lightsey had been convicted of first

degree murder. Instead, the trial court conducted an individualized sentencing

hearing and imposed non-mandatory life sentences after considering the facts and

circumstances surrounding the homicides and the mitigating circumstances,

including Lightsey’s age at the time the homicides were committed.

      Because Lightsey’s sentences are not unconstitutional, and they do not

violate any of the principles or holdings in Graham, Miller, or Horsley, his

sentences are not illegal and he is therefore not entitled to another individualized

sentencing hearing.      To hold otherwise would simply provide Lightsey and

similarly situated defendants who committed homicide offenses and whose

sentences are not illegal with a second sentencing hearing many years, and in this

case over twenty-five years, after they were constitutionally sentenced, resulting in

great prejudice to the State.

      A new sentencing hearing substantially differs from a review hearing. A

review hearing essentially focuses on evidence of the defendant’s rehabilitation. A

sentencing hearing is much broader and the interests are different. At a sentencing



                                         4
hearing, the trial court generally considers the defendant’s actions during

commission of the offense, the defendant’s prior involvement in the criminal

justice system, the impact his actions have had upon the victim’s family, the

defendant’s age and level of maturity at the time he committed the offense, and

other aggravating and mitigating factors. One of the components at a sentencing

hearing is to punish the defendant for his criminal actions.

      While evidence of rehabilitation will generally be fairly easy to access by

reviewing prison records, the converse is true regarding the evidence typically

relied on at a sentencing hearing. In many cases, as in Lightsey’s case, because his

offenses were committed over twenty-five years ago, the prosecutor and judge who

tried the case, and who would have been most familiar with the facts and

circumstances of the case, will be long gone. Family members of the homicide

victims may be unlocatable or deceased, law enforcement who investigated the

case may no longer be available, and trial transcripts, police reports, and other

important data may have been destroyed. Thus, the new sentencing judge, in many

cases, will be tasked with imposing a sentence based on a cold and most likely

incomplete record with little or no input from the people who were most affected

by the death of the victim. While such sentencing problems must be dealt with

when the original sentence has been deemed to have been unconstitutional, there is

no reason to create these sentencing problems where the original sentence imposed



                                          5
is constitutional and consistent with Florida’s current statutory scheme regarding

juvenile sentencing.

      Accordingly, we affirm the order under review, but because this issue is

currently before the Florida Supreme Court, we join the certified question posed by

the Second District Court of Appeal in Landrum.

      Affirmed; question certified.




                                        6